Citation Nr: 1128864	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.

2.  Entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in June 2009, at which time the Board reopened the Veteran's claim of entitlement to service connection for hearing loss of the left ear and remanded the underlying service connection claim for additional development.  There has been substantial compliance with the Board's June 2009 remand directives regarding the left ear hearing loss claim by the RO's efforts in obtaining outstanding service treatment and personnel records (see Formal Finding of Unavailability dated in April 2011), and by affording the Veteran VA examinations in February 2011 and March 2011.  Although, as discussed below, the March 2011 VA examination report contains an unclear etiological opinion, the February 2011 audiological opinion is deemed adequate and is sufficient to favorably decide this claim.  Thus, the Board will move forward with its adjudication of this claim based upon VA's substantial compliance with previous remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Also in the June 2009 decision, the Board deferred the issue of entitlement to service connection for hearing loss of the right ear pending completion of the action requested with respect to the left ear hearing loss claim.  

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing loss of the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's hearing loss of the left ear is attributable to service.


CONCLUSION OF LAW

Hearing loss of the left ear was incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Facts

The Veteran's service personnel record (DD Form 214) shows that he served with Company A 101 Signal Battalion.  His military occupational specialty is not noted.

The Veteran's service treatment records are unavailable for review and are presumed destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri.  

On file are private audiogram results in graph form from William T. Poirer, M.D., dated in March 1983.  This report contains an impression of mild to moderately severe mid to high frequency sensorineural hearing loss in the left ear without decreased speech discrimination.  Puretone decibels in the left ear were shown to be 40 decibels or higher at 1000, 2000, 4000 and 8000 hertz.  

In May 1997, the Veteran filed a claim of entitlement to service connection for hearing loss of the left ear with an onset date of 1952.

In June 1997, the Veteran submitted a statement with an attached discharge certificate from service and asserted that that was all the information he had.  He explained that his house burned in 1955.  The discharge certificate shows that the Veteran had been transferred from active duty to the Army Reserve in August 1953 and was honorably discharged from the United States Army in December 1953.

On NA Form 13055 (Rev. 1-90), dated in June 1997, the Veteran reported that his left ear hearing loss was caused from being too close to 50 caliber machine guns.    

In an October 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hearing loss of the left ear. 

In February 2006, the Veteran filed an application to reopen a claim for service connection for hearing loss of the left ear.  The Veteran asserted that he lost his hearing because of all the explosions, shooting and artillery around him for 18 months in Korea.  He also said that an ammunitions dump exploded near him and he felt that this caused most of the damage to his hearing.

In March 2006, the RO received statements from the Veteran's sisters who said that the Veteran had no hearing problems prior to service, but that after his discharge he had difficulty with his hearing.  

In his notice of disagreement dated in July 2006, the Veteran said that he had been in combat in Korea even though his discharge papers did not show that.  He said that despite his job as a line repairman, he had been subjected to artillery firing and explosions.  He said that most of his time there he worked in Motor Transport Maintenance and as a driver.  

In a statement (VA Form 21-4138) dated in October 2007, the Veteran reported that while stationed above the 38th parallel with Company A, 101 Signal Battalion, in June 1953, he was driving to another base and got lost.  He said he went off the road to look at a map and it was at that time that an explosion went off nearby, either from an artillery round or a bomb.  He said that following the explosion he had ringing in his ear for about two weeks.  He said he reported to his Company Commander about the explosion and that he could not hear very well.  He said he felt that if he was going to stay in Korea longer, his Company Commander would have sent him to Soul, Korea, to have his hearing tested.  He said his hearing was checked in Des Moine, Iowa, at his reserve station in 1953 and well as three other times.  He said that he was always told his hearing was bad and that he needed hearing aids.  

In the substantive appeal (VA Form 9) in October 2007, the Veteran said that his service treatment records would show that he was treated in Chin Chon, Korea.  He also said that he had been involved in small arms and 50 caliber machine gun firing numerous times against the enemy.  He added that he would have assumed that this was combat in Korea.  

In a statement dated in October 2009, the Veteran reported that he had been told by an audiologist when he had his audiogram at the VA medical center (VAMC) in Columbia, Missouri, that his hearing problems were due to military acoustic trauma and that he needed to file a claim for benefits.

On the authorized audiological evaluation in February 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
50
65
90
105

Speech audiometry revealed speech recognition ability of 70 percent in the left ear.  The examiner reported that the Veteran had military exposure to artillery, weapons, explosives, heavy equipment and diesel engines.  He further reported that the Veteran had civilian noise exposure to power tools.  He noted that the Veteran served two years in service as a truck mechanic and driver and had 18 months of combat in Korea.  He opined that the Veteran's left sensorineural hearing loss was as least as likely as not caused by or was a result of his military noise exposure and rationalized that this was based on his history of serving two years as a truck mechanic and driver (18 months of combat in Korea).  

A VA examiner in March 2011 reported that the Veteran had been scheduled to undergo a Nose/Sinus/Larynx/Pharynx examination, but that the Veteran insisted that he was only there for hearing loss.  His reported history included left ear hearing loss since service in Korea in 1952 or 1953.  He reported that while he was supposed to lay wire in Korea for communication, he was instead assigned to the motor pool and had to fire weapons a number of times for qualification and that he worked in a noisy environment for much of his time in service.  He also reported being near an explosion that he believed caused his left ear hearing loss.  He also said that he was seen by a civilian doctor shortly after service and underwent a hearing test which showed that his hearing was about what it was at present.  He said that for the past several years he had hearing aids for his left ear which had been issued by VA.  The examiner diagnosed him as having sensorineural hearing loss, moderate to severe in the left ear.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of service or a service-connected disability.  He said that his rationale was based on certain assumptions in view of the Veteran's lost medical records which was not his fault.  He said that the Veteran was inducted into the Army, and the status of his hearing had been considered at that time.  He went on to state that "VA considers that diseases diagnosed while in the service are service connected and our best evidence is that [the Veteran] ... had difficulty in understanding conversation with the left ear was also present on discharge and was not present at induction".  

II.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require inservice complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post - service test results meeting the criteria of 38 C.F.R. § 3.385. For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  Every reasonable doubt shall be resolved in favor of the veteran.  38 C.F.R. § 3.102 (2010).

Discussion

As a starting point, the Board finds that the Veteran currently meets the regulatory hearing thresholds for impaired hearing in the left ear under 38 C.F.R. § 3.385.  

The Veteran asserts that he presently has hearing loss in the left ear due to inservice acoustic trauma while serving in combat in Korea in the early 1950s.  More specifically, the Veteran asserts that while serving as a repair lineman in Korea, he was subjected to artillery fire and explosions, including an incident when he was too close to a 50 caliber machine gun which fired causing him to have ringing in his left ear for two weeks.  He said that he reported this to the Company Commander, but that the Commander didn't say much because he was close to returning to the United States.  He added that it was his feeling that if he was to have stayed longer, the Commander would have referred him out for a hearing test.  He later asserted that he had been treated in Chin Chon, Korea.  

It is unfortunate that there are missing service treatment records.  Indeed, in instances such as this, the duty of the Board to provide reasons for its findings and conclusions is heightened.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  With respect to whether such records would show inservice treatment for hearing loss, the evidence is inconsistent.  On the one hand there is the Veteran's statement in October 2007 that were he to have stayed in Korea longer, his Company Commander would have sent him for a hearing check, thereby suggesting that he was not treated for hearing loss in service.  However, there is also his statement on the substantive appeal, also dated in October 2007, that his service treatment records would have shown that he was treated in Chin Chon, Korea.  

As to the Veteran's assertions of combat, the available evidence does not support this.  The Veteran was not awarded any decorations evincing combat and his assigned unit with the Company A 101 Signal Battalion is not indicative of combat.  Nonetheless, by resolving reasonable doubt in the Veteran's favor and assuming without dispute that the Veteran sustained acoustic trauma while serving in Korea due to artillery fire and explosions, the Court has held that the provisions of 38 U.S.C.A. 1154(b) only provide an evidentiary presumption concerning events in service; they do not provide a substitute for evidence of a causal nexus between a combat service injury or disease and a current disability, or the continuation of symptoms subsequent to service.  See Wade v. West, 11 Vet. App. 302, 305 (1999).

The earliest medical evidence showing that the Veteran had decreased hearing is many years after service, in March 1983, at which time he was diagnosed as having mild to moderately severe mid to high frequency sensorineural hearing loss in the left ear without decreased speech discrimination.  Pure tone decibel levels at that time show that he met the definition of impaired hearing under 38 C.F.R. § 3.385.  However, this was approximately 30 years after service.  The Board has considered the Veteran's assertion that he underwent a hearing test in the Reserves in November 1953 and three other hearing tests thereafter at which times he was told he had "bad hearing".  However, as noted above, multiple requests for the Veteran's Reserve treatment medical records were unsuccessful.  Even assuming that hearing tests conducted while the Veteran was in the Reserves in 1953 show that he had hearing problems, there is still a gap in time between 1953 and the 1983 private audiogram.  The Veteran has not made any assertions that he was seen for hearing problems between 1953 and 1983.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Thus, to the extent that the Veteran asserts continuity, that is, that he has experienced hearing loss in the left ear since service, the Board finds that in balancing the lay evidence of the Veteran's statements against the absence of medical evidence of continuity of symptomatology, the Board finds that the evidence against continuity is more credible than the Veteran's statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of medical documentation may go to the credibility and weight of Veteran's testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

The above notwithstanding, there is evidence that supports a nexus between the Veteran's postservice left ear hearing loss and service.  38 C.F.R. § 3.303(d).  
In this regard, the VA audiologist in February 2011 opined that based on the Veteran's military occupational specialty as a truck mechanic and driver for two years and combat exposure in Korea for 18 months, and his medical history, it is as least as likely as not that his left ear hearing loss is related to or caused by military noise exposure.  This opinion has been afforded more weight that the March 2011 VA Ear, Nose and Throat examiner's opinion which is ambiguous.  In this regard, while this examiner opined that the Veteran's "hearing loss" was less likely as not caused by or a result of service or a service-connected disability, he also stated that the Veteran's difficulty in understanding conversation with the left ear was present on discharge (from service), and not present at induction.  

Inasmuch as there is a positive medical opinion proffered by the VA audiological examiner in February 2011 relating the Veteran's left ear hearing loss to noise exposure in service, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for hearing loss of the left ear.  38 C.F.R. §§ 3.102, 3.303.

This claim been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for hearing loss of the left ear is granted.


REMAND

As noted in the facts outlined above, the Veteran recently reported in an October 2009 statement that he had been told by an audiologist when he had his audiogram at the VA medical center (VAMC) in Columbia, Missouri, that his hearing problems were due to military acoustic trauma and that he needed to file a claim for benefits.  Presently, there are no VA medical records on file other than the February 2011 and March 2011 VA examination reports.  Accordingly, there appears to be pertinent outstanding VA medical records that the Veteran has identified and need to be obtained as to the pending claim of entitlement to service connection for hearing loss of the right ear.  38 U.S.C.A. § 5103A(c).

Also, the Board notes that there is some ambiguity with respect to the medical opinion that was proffered by a VA examiner in March 2011 regarding the Veteran's right ear hearing loss.  On the one hand, this examiner relayed the Veteran's report that he thought he had been deaf in the right ear since birth and opined that the Veteran's sensorineural hearing loss, profound in the right ear, was less likely as not caused by or the result of service or a service-connected disability, but he went on to state that "VA considers that diseases diagnosed while in the service are service connected and our best evidence is that [the Veteran] was deaf in the right ear at discharge from the service."  The AOJ should seek clarification from this examiner with supportive rationale as to whether the Veteran's present right ear hearing loss was incurred in or aggravated by service, or in the alternative, afford the Veteran a new VA examination for the purposes of obtaining a clear, medical nexus opinion supported with adequate rationale.  See 38 U.S.C.A. § 5103(a)(d).

Also, in light of this remand, the Veteran should be allowed to supplement the record and submit any further information and evidence regarding this claim.

The Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2010); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the claims folder copies of pertinent VA records from the Columbia, VA medical center, from the Veteran's service discharge to present, to specifically include audiogram reports.  If any identified records cannot be obtained, this fact should be documented in the claims file.

2.  Obtain an addendum opinion by the March 2011 VA examiner or, in the alternative, afford the Veteran a new VA Ear, Nose and Throat examination.  The examiner should be provided with the Veteran claims folder for review.  The examiner should be asked to provide a medical opinion regarding whether it is at least as likely as not (a 50 percent degree of probability or higher) that the Veteran presently has a right ear hearing loss that was incurred in or aggravated by military service.  A clear rationale should be expressed for the opinion.

3.  Thereafter, the RO/AMC should review the record and determine if the benefit sought can be granted.  If the benefit remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


